IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT          United States Court of Appeals
                             _____________________                    Fifth Circuit

                                                                   FILED
                                  No. 09-41238                January 25, 2012
                             _____________________
                                                               Lyle W. Cayce
In re:   AMY UNKNOWN,                                               Clerk
                                                       Petitioner
                               Consolidated with
                             _____________________

                                  No. 09-41254
                             _____________________

UNITED STATES OF AMERICA,
                                                       Plaintiff - Appellee
DOYLE RANDALL PAROLINE,
                                                       Defendant - Appellee
versus

AMY UNKNOWN,
                                                       Movant - Appellant
                          __________________________

             Appeals from the United States District Court for the
                        Eastern District of Texas, Tyler
                           __________________________



               ON PETITIONS FOR REHEARING AND REHEARING EN BANC

 (Opinion-Order December 21, 2009, 5 Cir., 2009, 591 F.3d 792)(09-41238 only)
     (Revised Opinion-Order December 22, 2009, 5 Cir., 2009, 591 F.3d 792)
             (Opinion March 22, 2011, 5 Cir., 2011, 636 F.3d 190)

Before JONES, Chief Judge, KING, JOLLY, DAVIS, SMITH, GARZA, BENAVIDES,
STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES and
GRAVES, Circuit Judges.1

PER CURIAM:

     A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular
active service and not disqualified having voted in favor,
     IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed.        The Clerk
will specify a briefing schedule for the filing of supplemental briefs.



         1
         Judge Stephen A. Higginson is recused and did not
   participate in this decision.